Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #057


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 19th day of October, 2016, are as follows:




PER CURIAM:



2016-B -0967      IN RE: ARTHUR GILMORE, JR.

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Arthur Gilmore,
                  Jr., Louisiana Bar Roll number 1059, be and he hereby is
                  disbarred, retroactive to June 9, 2013, the date of his most
                  recent interim suspension. Respondent shall also be given credit
                  for the time he served on interim suspension during the period of
                  June 19, 2011 to September 21, 2011 and during the period of May
                  2, 2012 to April 3, 2013.    Respondent’s name shall be stricken
                  from the roll of attorneys and his license to practice law in the
                  State of Louisiana shall be revoked.   All costs and expenses in
                  the matter are assessed against respondent in accordance with
                  Supreme Court Rule XIX, § 10.1, with legal interest to commence
                  thirty days from the date of finality of this court’s judgment
                  until paid.

                  HUGHES, J., dissents and would impose a lesser sanction.
10/19/16

                     SUPREME COURT OF LOUISIANA

                                NO. 2016-B-0967

                       IN RE: ARTHUR GILMORE, JR.


                ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

      This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Arthur Gilmore, Jr., an attorney

licensed to practice law in Louisiana but currently on interim suspension based

upon his conviction of a serious crime. In re: Gilmore, 13-1284 (La. 6/19/13), 117

So. 3d 500.



                             UNDERLYING FACTS

      In 2010, a federal grand jury in the Western District of Louisiana returned an

indictment against respondent, a member of the Monroe City Council.               The

indictment charged respondent with engaging in a racketeering enterprise whereby

he used his office and position as an elected city councilman to extract bribes in the

form of cash and other things of value from individuals and organizations having

business before the council, in exchange for which respondent took actions

favorable to these individuals and organizations.

      The matter first proceeded to trial in April 2011. On May 10, 2011, a jury

found respondent guilty of violating the RICO Act, 18 U.S.C. § 1962(c), and the

Hobbs Act, 18 U.S.C. § 1951, which prohibits actual or attempted extortion

affecting interstate or foreign commerce. Following respondent’s conviction, we
placed him on interim suspension in In re: Gilmore, 11-1401 (La. 7/19/11), 65 So.

3d 1289.

       Thereafter, the federal district court granted respondent’s motion for new

trial in the criminal case and vacated his conviction. In light of this order, the

ODC filed a motion to dissolve respondent’s interim suspension. We granted the

motion and dissolved respondent’s interim suspension on September 21, 2011. In

re: Gilmore, 11-1401 (La. 9/21/11), 72 So. 3d 342.

       In October 2011, the government filed a motion for reconsideration of the

ruling on the motion for new trial. Following a hearing, the federal district court

granted the motion for reconsideration and reinstated respondent’s May 2011

convictions of racketeering and extortion. On May 2, 2012, we again placed

respondent on interim suspension based upon his conviction of a serious crime. In

re: Gilmore, 12-0852 (La. 5/2/12), 88 So. 3d 441.

       In March 2013, the federal district court granted a second motion for new

trial in respondent’s criminal case, prompting him to seek the dissolution of his

interim suspension. We granted respondent’s motion and dissolved his interim

suspension on April 3, 2013. In re: Gilmore, 12-0852 (La. 4/3/13), 110 So. 3d

130.

       On May 13, 2013, respondent was retried before a jury in federal district

court. During the trial, a local real estate developer testified that in 2007 he had

regularly given respondent cash contributions and in-kind donations in exchange

for favorable assistance with certain zoning variances he sought. In late 2007 or

early 2008, the developer became an FBI informant. In 2008, the developer

recorded a conversation with respondent.        After respondent brought up the

developer’s pending zoning application and other business before the city, the

conversation turned to respondent’s recently concluded re-election campaign.

Respondent then said that he was “still taking campaign contributions,” and the

                                         2
developer gave him $1,000, saying, “and all I ask for is a fair shake and you do

something for me.” Respondent replied, “No problem.” 1

      Approximately eighteen months later, in 2009, the developer recorded a

second conversation with respondent.         Respondent began the conversation by

updating the developer on a proposal pending in the city council to ratify an

amendment to a contract between one of the developer’s companies and the city.

Respondent then requested $207 from the developer on behalf of a constituent

whose utilities were about to be disconnected. The same evening, the city council

approved the contract amendment, and the developer gave the $207 to respondent a

couple of days later.

      On May 16, 2013, respondent was found guilty of racketeering but not guilty

of extortion.    Following respondent’s conviction, we placed him on interim

suspension for a third time. In re: Gilmore, 13-1284 (La. 6/19/13), 117 So. 3d 500.

      On September 26, 2013, respondent was sentenced to serve twenty-four

months in federal prison. This sentence was below the sentencing guidelines

range, and the judge gave the following reasons for the downward departure:

             In this case, the Government’s main witness engaged in
             an ongoing program of planned enticement to provoke
             [respondent] into agreeing to bribes in exchange for
             perceived favors from [respondent’s] position with the
             Monroe City Council. Because of that, the Guidelines, in
             my opinion, may overstate the relative seriousness of
             [respondent’s] actions and the application of an equitable
             sentence.

             So I find there exists a mitigating circumstance of a kind
             not adequately taken into consideration by the Guidelines
             and that in order to advance the objective set forth under
             the Guidelines, the sentence will be different from that
             described.




1
  The $1,000 payment was not reported as a campaign contribution on respondent’s campaign
finance reports.


                                           3
          On November 13, 2014, the United States Court of Appeals for the Fifth

Circuit affirmed respondent’s racketeering conviction.2 United States v. Gilmore,

No. 13-31064 (5th Cir. 2014) (not designated for publication).



                              DISCIPLINARY PROCEEDINGS

          In July 2015, the ODC filed one count of formal charges against respondent,

alleging that he violated Supreme Court Rule XIX, § 19 (lawyers convicted of a

crime). Respondent, through counsel, answered the formal charges, essentially

admitting to his misconduct and asking for a sanction “other than disbarment.” In

mitigation, respondent offered that his conviction was based on only two

violations, those being a $1,000 campaign contribution and a $207 payment for a

constituent’s electric bill. The matter then proceeded to a formal hearing before

the hearing committee.



                                          Formal Hearing

          The hearing committee conducted the formal hearing in December 2015.

Both respondent and the ODC introduced documentary evidence for the

committee’s consideration.             Respondent called several character witnesses to

testify before the committee. He also testified on his own behalf and on cross-

examination by the ODC.




2
    In its unpublished opinion, the Court of Appeals framed the issue before it as follows:

                 In May 2013, a jury found Arthur Gilmore, Jr., a former Monroe,
                 Louisiana city councilman, guilty of violating the Racketeering
                 Influence and Corrupt Organizations Act (“RICO”). In this direct
                 appeal, we are asked two questions: (1) was Gilmore entitled to a
                 jury instruction on entrapment, and (2) was there sufficient
                 evidence to support his conviction under RICO?

                 We answer “no” to the first, “yes” to the second, and AFFIRM
                 Gilmore’s conviction.


                                                   4
                              Hearing Committee Report

         Following the hearing, the hearing committee determined that respondent

committed a “serious crime” under Supreme Court Rule XIX, § 19.                     The

committee further determined that respondent violated the following provisions of

the Rules of Professional Conduct: Rules 8.4(b) (commission of a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer),

8.4(c)     (engaging   in   conduct    involving   dishonesty,   fraud,   deceit,    or

misrepresentation), 8.4(d) (engaging in conduct prejudicial to the administration of

justice), and 8.4(e) (stating or implying an ability to influence improperly a judge,

judicial officer, government agency or official or to achieve results by means that

violate the Rules of Professional Conduct or other law).           In making these

determinations, the committee considered both the evidence and testimony

presented at the hearing, summarizing the testimony as follows:

         Judge Robert Johnson of the Fourth Judicial District Court for the Parish of

Ouachita testified that respondent is smart, compassionate, and wants to help

people.     He also described respondent as a good and decent man, a man of

integrity, and a generous man who cared for his constituents and the people of his

community. He indicated respondent was a family man who kept his promises,

and he did not believe respondent should be disbarred.             Valerie Rowley,

respondent’s long-time neighbor, testified that respondent is caring, honest,

generous, and trustworthy. She also indicated he is a deacon in his church and is

particularly helpful to the elderly. Ellen Hill, a committee member of the Monroe

Planning and Zoning Commission and an employee of Louisiana Delta

Community College, described respondent as professional, concerned, and

committed. Reverend Sam Moore described respondent as principled, honest,

compassionate, generous, and trustworthy. Jamie Mayo, the Mayor of Monroe,

testified that he served on the Monroe City Council with respondent. Mr. Mayo

                                           5
indicated respondent was concerned and cared about his constituents, is a man of

the highest integrity, and has a strong work ethic. He further described respondent

as dependable, helpful, generous, trustworthy, and religious. David Creed, who is

the Executive Director of North Delta Planning and Development, testified that

respondent was a member of North Delta’s board and a Vice President.                       He

indicated respondent upheld his duties, and he rated respondent highly for honesty.

Reverend James Earl Jackson testified that he has known respondent since 1966.

He indicated respondent was a deacon at his church, had a love of God, and was a

generous giver to the church. He also described respondent as having a strong

work ethic and concern for the community as well as being honest, trustworthy,

and non-materialistic. Ibra January, the Executive Director of the Ouachita Multi-

Purposes Community Action Program, indicated respondent served on the

program’s board with him. He testified that respondent tries to help people in need

in Ouachita Parish and has a passion for the poor. He also described respondent as

trustworthy, honest, and committed to his church.3

       Respondent testified that he was elected to the Monroe City Council in 1996

and re-elected three consecutive times thereafter, the last time being in 2008. He

also indicated that he worked as an assistant district attorney in the child support

section from 1995 to 2010. He stated he returned to Monroe after law school

because he wanted to get into politics there in order to help the elderly and the poor

of his hometown. Respondent also testified that he is a Christian, a generous giver,

a church deacon, chairman of the board of deacons, and superintendent of

education in his church’s Sunday school. He further indicated his belief in giving

of his money, time, and talent to the church.              He has also advised African-

American men through an African-American fraternity, working with them in


3
  The ODC and respondent stipulated that four other character witnesses would testify similarly
to the witnesses who appeared before the committee.


                                              6
doing manual labor in various Monroe communities. He testified that honesty is

important to him and that he has used his personal money to help his constituents.

Regarding his conviction, he stated he feels remorse for putting his family

“through this” and for having used “bad judgment.” Despite his conviction, he

believes he has a good reputation in his community.

      Based on the evidence presented, and noting respondent admitted to his

conviction, the committee determined the ODC proved by clear and convincing

evidence that respondent was convicted of a serious crime. The committee further

determined respondent knowingly and intentionally accepted money to use his

official position on the Monroe City Council to influence the outcome and to affect

certain zoning issues before the Council. Respondent violated duties owed to the

public, the legal system, and the legal profession, causing harm to the public trust

and the legal profession.     Citing the ABA’s Standards for Imposing Lawyer

Sanctions, the committee determined the baseline sanction is disbarment.

      In aggravation, the committee found a prior disciplinary record (a 1992

admonition for failing to promptly remove his suspended law partner’s name from

the law office’s newspaper advertisement), a dishonest or selfish motive, and

substantial experience in the practice of law (admitted 1983). In mitigation, the

committee found full and free disclosure to the disciplinary board and a

cooperative attitude toward the proceedings, character or reputation, imposition of

other penalties or sanctions, and remoteness of the prior disciplinary offense.

      Although the committee considered respondent’s misconduct in light of the

permanent disbarment guidelines, it ultimately decided permanent disbarment was

not warranted. In rejecting permanent disbarment as the appropriate sanction, the

committee was compelled by respondent’s character witnesses, who all believed

that he had been punished enough and that permanent disbarment should be

reserved for a more egregious offense than respondent’s. The committee also cited

                                          7
the mitigating factors present as well as the judge’s reasons for imposing a more

lenient sentence upon respondent than the sentencing guidelines presented.

       Based on this reasoning, the committee recommended respondent be

disbarred, but not permanently. The committee further recommended respondent

be given credit for the time he has served on interim suspension.

       The ODC filed an objection to the committee’s report and recommendation,

arguing that permanent disbarment should be imposed.



                          Disciplinary Board Recommendation

       After review, the disciplinary board determined the hearing committee

correctly applied the Rules of Professional Conduct by finding respondent in

violation of Rules 8.4(b), 8.4(c), 8.4(d), and 8.4(e). Although the ODC did not

charge respondent with any of these rule violations, the substance of the formal

charges gave him adequate notice of his misconduct, namely his criminal

conviction, and the facts underlying his conviction clearly implicate these rules.

       The board then determined respondent intentionally violated duties owed to

the public by engaging in a criminal act while acting in his capacity as an elected

official.   His misconduct harmed the public, especially his constituents, by

depriving them of a fair governmental process and harmed the public’s perception

of the legal profession. The board agreed with the committee that the baseline

sanction is disbarment.

       The board adopted the aggravating and mitigating factors found by the

committee. Additionally, the board recognized respondent’s illegal conduct as an

aggravating factor and respondent’s remorse as a mitigating factor.

       Considering respondent’s misconduct in light of the permanent disbarment

guidelines and the prior jurisprudence of this court, the board recommended he be

permanently disbarred.

                                          8
      Respondent filed an objection to the board’s recommendation. Accordingly,

the case was docketed for oral argument pursuant to Supreme Court Rule XIX, §

11(G)(1)(b).



                                     DISCUSSION

      Bar disciplinary matters come within the original jurisdiction of this court.

La. Const. art. V, § 5(B). When the disciplinary proceedings involve an attorney

who has been convicted of a crime, the conviction is conclusive evidence of guilt

and the sole issue presented is whether respondent’s crimes warrant discipline, and

if so, the extent thereof. Supreme Court Rule XIX, § 19(E); In re: Boudreau, 02-

0007 (La. 4/12/02), 815 So. 2d 76; Louisiana State Bar Ass’n v. Wilkinson, 562 So.

2d 902 (La. 1990). The discipline to be imposed in a given case depends upon the

seriousness of the offense, the circumstances of the offense, and the extent of the

aggravating and mitigating circumstances. Louisiana State Bar Ass’n v. Perez, 550

So. 2d 188 (La. 1989).

      Here, respondent stands convicted of racketeering by accepting bribes in

exchange for taking favorable actions on behalf of individuals and organizations

having business before the Monroe City Council, of which respondent was an

elected member. This crime is a felony under federal law and clearly warrants

serious discipline. The record supports the rule violations found by the hearing

committee and the disciplinary board.4

      Respondent knowingly and intentionally violated duties owed to the public

and to the legal system by engaging in a criminal act while acting in his capacity as

an elected official, causing actual harm. The baseline sanction for this type of

misconduct is disbarment.

4
  We agree with the board that although the ODC did not charge respondent with specific
violations of Rule 8.4, the substance of the formal charges gave him adequate notice of his
misconduct, namely his criminal conviction. See In re Ruffalo, 390 U.S. 544 (1968).


                                            9
      Aggravating factors present include a prior disciplinary record, a dishonest

or selfish motive, substantial experience in the practice of law, and illegal conduct.

The mitigating factors present are full and free disclosure to the disciplinary board

and a cooperative attitude toward the proceedings, character or reputation,

imposition of other penalties or sanctions, remorse, and remoteness of the prior

disciplinary offense.

      In concluding that permanent disbarment is not an appropriate sanction in

this matter, the hearing committee gave great weight to the testimony of the

character witnesses, the applicable mitigating factors, and the reasons given by the

federal district judge for imposing a more lenient sentence upon respondent than

called for by the sentencing guidelines. We agree that all of these factors are

compelling, and accordingly, we find that it is not necessary to impose permanent

disbarment in this case.

      Accordingly, we will reject the disciplinary board’s recommendation and

disbar respondent, retroactive to June 9, 2013, the date of his most recent interim

suspension. We further order that respondent be given credit for the time he served

on interim suspension during the period of June 19, 2011 to September 21, 2011

and during the period of May 2, 2012 to April 3, 2013.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Arthur Gilmore, Jr., Louisiana Bar Roll number 1059, be and he

hereby is disbarred, retroactive to June 9, 2013, the date of his most recent interim

suspension. Respondent shall also be given credit for the time he served on interim

suspension during the period of June 19, 2011 to September 21, 2011 and during

the period of May 2, 2012 to April 3, 2013. Respondent’s name shall be stricken

                                         10
from the roll of attorneys and his license to practice law in the State of Louisiana

shall be revoked.    All costs and expenses in the matter are assessed against

respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest

to commence thirty days from the date of finality of this court’s judgment until

paid.




                                        11
10/19/16



                     SUPREME COURT OF LOUISIANA

                                No. 2016-B-0967

                        IN RE: ARTHUR GILMORE, JR.


                ATTORNEY DISCIPLINARY PROCEEDING


Hughes, J., dissents.

      I respectfully dissent and would impose a lesser sanction.




                                         1